Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 1 of 18 PagelD 450

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
ve : CASE No. 8:18-CR-236-T-33TGW

DION FISHER

 

REPORT AND RECOMMENDATION

The defendant, Dion Fisher, has filed a motion to suppress “all.
items seized from ... [10124 Nassau Court in Seminole] and [his] person on
February 15,2018” (Doc: 111). He contends that, although law enforcement
had:a valid warrant to search his residence, they unlawfully detained him
during the search, in violation of his Fourth Amendment rights.

After conducting an evidentiary hearing and evaluating the
parties’ memoranda, it is clear that there was no Fourth Amendment violation
because law enforcement had (1) a valid search warrant to seize the property-
from the defendant’s residence and (2) probable cause to arrest him.
Furthermore, even if the police detained the defendant in violation of the
Fourth Amendment, the defendant indisputably is not entitled to the

suppression of evidence seized from his home because it was legally acquired
Case 8:18-cr-00236-VMC-TGW Document 152. Filed 05/03/19 Page 2 of 18 PagelD 451

pursuant to a valid search warrant. Accordingly, I recommend that the
defendant’s Motion to Suppress (Search of Home 10124 Nassau Court and
Person) (Doc. 111) be denied.
| | 1.

On June 13, 2018, the court issued a search warrant for 10124
Nassau Court in Seminole, Florida, which is the defendant’s personal
residence (see 18-mj-1157-T-AAS). As pertinent here, the search warrant
application stated probable cause to believe that the defendant was engaging
in, among other unlawful activity, fentanyl trafficking at his residence.!
Detective Dan Rivera, a task force agent with the DEA, submitted an affidavit
outlining several alleged illegal drug transactions between the defendant and
confidential sources for pills that looked like oxycodone, but contained
fentanyl (id., Rivera Aff, pp. 12-15). The affidavit stated further that the.
defendant manufactured fentany] pills at his personal residence, and used the

residence as the basis of his operation for fentanyl trafficking (id. at pp. 19-

21):

 

'More specifically, the defendant allegedly “import[ed] ... illegal substances from
China and Thailand, including fentanyl.... The conspirators manufacture[d] pills, designed:
to look like oxycodone prescription pills that contain fentanyl and distribute[d] these pills
to their customers via face-to-face transactions and the U.S. Postal Service” (id., Aff. of
Dan Rivera, 9/4).
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 3 of 18 PagelD 452

On February 15, 2018, law enforcement executed the search
warrant at 10124 Nassau Court in Seminole, Florida (“search warrant”).
Among other things, law enforcement was looking for “[c]ontrolled
substances ...[such as] fentanyl, oxycodone, and fentanyl analogues; [and]
[d]rug distribution paraphernalia” (8:18-mj-1 157-T-AAS, Attachment B).

An evidentiary hearing on the defendant’s motion detailed the
circumstances surrounding the execution of the search warrant. The
defendant and his counsel appeared at the hearing, as well as counsel for the
Government. Deputy Matthew Schultheis was the only witness to testify.’

Schultheis, who is a law enforcement officer with the patrol
division of the Pinellas County Sheriff’s Office (PCSO), was briefed on the
morning of February 15, 2018, regarding the execution of the search warrant
at the defendant’s residence. During the briefing, there was an overview of
the case and a review of the defendant’s criminal history. Dep. Schultheis
understood that his role was to detain the defendant during the execution of

the search warrant. Specifically, he was instructed to wait for the defendant.

 

The following statement of facts is based on Dep. Schultheis’s testimony, which
I accept as credible. Thus, Dep. Schultheis was thoughtful in his responses, and candidly
admitted when he could not recall facts. Furthermore, some of his testimony was arguably
favorable to the defendant. Significantly, the defendant did not present any evidence
controverting Dep. Schultheis’s testimony.

~3-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 4 of 18 PagelD 453

to leave his residence and conduct a traffic stop of the vehicle. Consistent.
with this plan, Dep. Schultheis arrived near the defendant’s residence at about
8 a.m. There were also other law enforcement vehicles in the area. Dep.
Schultheis parked his patrol vehicle on 102"! Avenue, a few feet from the
intersection of 102™ Avenue and Nassau Court. The defendant’s residence
was the third house from the intersection on Nassau Court, about 30-35 feet
away.

Dep. Schultheis spent several hours waiting for the defendant to’
leave his residence. At about noon, a surveillance detective radioed that the
defendant left his residence in a vehicle. Dep. Schultheis turned on his patrol
lights and conducted a traffic stop immediately after the vehicle turned right
on 102™ Avenue. Dep. Schultheis specified that he stopped the car about 5-7
feet past the stop sign located at the west corner of 102" Avenue and Nassau
Court.

The defendant, whose identity Dep. Schultheis confirmed with
a picture, was sitting in the back seat. He told the defendant to exit the car,
after which Dep. Schultheis conducted a pat-down of the defendant for officer.
safety. He retrieved two cellular telephones. Dep. Schultheis had the

defendant sit in the back seat of the patrol car, and he parked his patrol car in

-4-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 5 of 18 PagelD 454

the median on 102" Avenue, approximately 40 feet away from the
defendant’s residence.

While in the patrol car, the defendant was not handcuffed. The
police officers told the defendant that a search warrant was being executed at
his home, but that they did not have a copy of the warrant to give him. Dep.
Schultheis saw Hazmat and search teams respondto the defendant’s residence
about 45 minutes after his traffic stop. Fire trucks were also present as a.
precaution. The right lane of 102"? Avenue, and Nassau Court, were blocked
off.

The search was conducted by members of the Drug Enforcement
Administration and the PCSO. They entered the house wearing Hazmat
suits.?> Dep. Schultheis could see the defendant’s residence from his patrol

car, but he could not see the front door and the search team enter the house.

 

*There was the threat of dangerous drugs, such as fentanyl, and contaminated
chemicals and fumes on the premises. Fentanyl is up to 50 times more potent than heroin
and “can. be lethal and is deadly at very low doses.” www.dea.gov/press-
releases/2017/06/10. Significantly, law enforcement may unknowingly come into contact:
with. fentanyl as it “can be absorbed through the skin or accidental inhalation or airborne
powder can also occur.” Id.

-5-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 6 of 18 PagelD 455

Law enforcement seized from the residence, among other things, pills, a
digital scale and a Tec 9 firearm’ (Doc. 111, p. 2; Doc. 117, p. 2). |

The defendant remained in the patrol car with Dep. Schultheis
for the duration of the search, which was several hours. Dep. Schultheis did
not have any discussion with the defendant, other than to check on his well-
being. Dep. Schultheis gave the defendant pizza and Gatorade, and took him
to the PCSO when he needed to use the restroom. At about 7:00 p.m., Dep.
Schultheis was told to arrest the defendant. He handcuffed the defendant, and’
another law enforcement officer took the defendant to the Pinellas County
Jail.

The defendant is charged in a multiple-count indictment with
conspiracy to possess, with intent to distribute, and manufacture, a substance
containing fentanyl, a schedule II controlled substance (Doc. 1). The
indictment also alleges that the defendant possessed, with intent to distribute,

pentylone, (another schedule II controlled substance), and engaged in illegal

 

<A TEC-9 ... is an ‘assault pistol.’” www.gun.laws.com/tec-9. It “fires 9mm.
rounds and is semi-automatic and blowback operated” Id.

-6-
Case 8:18-cr-00236-VMC-TGW: Document 152 Filed 05/03/19 Page 7 of 18 PagelD 456

monetary transactions (Doc. 1).° Counsel was appointed to represent the
defendant (Docs. 25, 61).

The defendant contends in his Motion to Suppress that he is
entitled to the suppression of “all items seized from [his] home and person on
February 15, 2018,” based on an alleged violation of his Fourth Amendment
rights (Doc. 111, p. 5). Although the defendant does not challenge the
validity of the search warrant, he contends that law enforcement exceeded
their lawful authority to detain him during the search (see Doc. 111). The
defendant also alleges that the length of his detention was unreasonable, and:

. that he was not given a copy of the search warrant (id. at p. 5). |

The Government contends that there is no basis for suppressing
the evidence obtained as a result of the valid search warrant (Doc. 117).
Furthermore, it argues that the defendant’s detention was lawful because he
was held in the immediate vicinity of his home during the search. The motion

was referred to me, and an evidentiary hearing was conducted (see Doc. 138).

 

*In sum, itis alleged that, since October 2013, the defendant had “been participating.
in an ongoing conspiracy to manufacture and distribute illegal narcotics, mostly fentany];
launder the proceeds of their narcotics sales through various businesses and business bank
accounts that they control and, by using the narcotics proceeds to purchase assets, to
commit tax evasion” (8:18-mj-1157-T-AAS, Rivera Aff., 94; see also id., 8).

-7-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 8 of 18 PagelD 457

II.

The Fourth Amendment provides that, “(t]he right of the people
to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated.” The movant has the burden of
establishing that his Fourth Amendment rights were violated by the

challenged search or seizure. Rakas v. Illinois, 439 U.S. 128, 132 (1978).

 

Although the parties viewed this case as involving Fourth
Amendment subtleties, it seems to me that it is this simple: law enforcement
executed a valid search warrant, and, therefore, law enforcement’s seizure of
property pursuant to that search warrant was clearly lawful. The defendant’s.
argument to the contrary, which is unsupported by any legal authority, is
frivolous. Furthermore, the police lawfully detained the defendant during the
the search, as there was probable cause to arrest-him.

IH.

The defendant seeks suppression of all evidence obtained from
his residence and person on February 15, 2018 (Doc. 111). As discussed
infra, pp. 14-1 6, the defendant states no basis for suppressing the items seized.
pursuant to the search warrant. Furthermore, the defendant made no

statements during the detention, and the only items found on his person were
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 9 of 18 PagelD 458

two cellular telephones, which the Government indicated at the hearing did
not contain material evidence. Consequently, there is arguably nothing to
suppress as a result of the defendant’s detention, either. Regardless, his
detention was lawful.

A. AS the defendant acknowledges, law enforcement may
detain, without probable cause to arrest, occupants within the “immediate
vicinity” of the premises to be searched. Bailey v. United States, 568 U.S.
186, 201 (2013). This rule is justified by officer safety, facilitating the.
completion of the search, and preventing flight. Id. at 194. However, “[o]nce
an occupant is beyond the immediate vicinity of the premises to be searched,
the search-related law enforcement interests are diminished and the
intrusiveness of the detention is more severe.” Id. at 201.

In this matter, Dep. Schultheis testified that he stopped the
defendant about 40 feet away from the defendant’s residence. The defendant
argues that this was “beyond the immediate vicinity” of his home (Doc. 111,
p. 4), The Government counters that, at 40 feet away, the defendant was in
the immediate vicinity of his residence, and adds that detaining the defendant
at his residence would have “posed a real threat to the safe and efficient

execution of the search. warrant, especially in light of the fact that law
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 10 of 18 PagelD 459

enforcement had to enter the premises in protective chemical gear” (Doc. 117,
pp. 4-5).

Neither party provided apposite legal authority as to the scope
of “immediate vicinity,” and its parameters are not well developed. In this
respect, the Supreme Court held in Michigan v. Summers that an occupant’s
detention on the sidewalk in front of his residence is within the immediate
vicinity, and Bailey v. United States established that a detention almost one
mile away from the residence is not. 452 U.S. 692, 702 n.16; 568 U.S. at 201.
However, what is acceptable between these benchmarks is unclear. |

The Supreme Court advocates, in closer cases, a totality of the.
circumstances approach. Thus, courts may “consider a number of factors to
determine whether an occupant was detained within the immediate vicinity
of the premises to be searched, including the lawful limits of the premises,
whether the occupant was within the line of sight of his dwelling, the ease of
reentry from the occupant's location, and other relevant factors.” Bailey ve
United States, 568 U.S. at 201.

Dep. Schultheis testified that he stopped the defendant about 40.
feet away from his residence. Although this is not far, the detention was not

within the lawful limits of the premises; Dep. Schultheis could not see the

-10-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 11 of 18 PagelD 460

entrance to the defendant’s residence; and there were barriers placed in the
streets near the defendant’s home that would have blocked the defendant from
reentering his residence. Thus, the three factors specified by the Supreme
Court do not support the Government’s position that the defendant was
detained within the immediate vicinity of his residence ®

On the other hand, those factors are not dispositive, and this case.
does not present a Bailey-type circumstance where the detention was nearly
one mile from the suspect’s residence. Furthermore, although the
Government did not bring an agent in charge of the investigation to explain
the plan, it was clearly reasonable for law enforcement to allow the defendant
to leave the premises before executing the search warrant for officer safety
reasons (see Doc. 117, pp. 4-5). Thus, during the briefing on this case, law
enforcement were made aware of the defendant’s criminal history, which.
included possession of an AK-47 type assault rifle (see 8:18-mj-1157-T-

AAS, Rivera Aff., §12). Notably, law enforcement seized from the

 

‘Furthermore, language indicates that “immediate vicinity” is to be narrowly
defined. Thus, the Supreme Court stated in Bailey that “it is necessary to confine the-
[immediate vicinity] rule to ... where the search is being conducted.” 568 U.S. at 197
(emphasis added). Additionally, the Eleventh Circuit commented that the immediate
vicinity rule does not apply “in situations where officers detain a suspect away from the
scene of the search.” U.S..v. Adigun, 567 Fed. Appx. 708, 712-13 (11" Cir. 2014)
(emphasis added).

-11-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 12 of 18 PagelD 461

defendant’s residence an assault pistol (Doc. 111, p. 2; Doc. 117, p. 2).
Furthermore, there was the threat of dangerous drugs, such as fentanyl, and
contaminated chemicals and fumes on the premises, which required
extraordinary protective measures (Doc. 117, pp. 1, 5). Due to those
concerns, law enforcement entered the house wearing Hazmat protective gear. |
These circumstances also justify the length of the detention (id. at 5).
Although the parties focused on whether the defendant was.
detained in immediate vicinity of his residence, it is not necessary to make
that determination because, in all events, there was no violation of the
defendant’s Fourth Amendment rights. Thus, ‘even if the defendant was
detained outside the immediate vicinity of the search area, the detention may
be “justified by some other rationale.” Bailey v. United States, 568 U.S. at

202; United States v. Rucker, 588 Fed. Appx. 943, 946 (11" Cir. 2014). In

 

this case, the detention is justified because there was probable cause to arrest’
the defendant when Dep. Schultheis stopped him.

The affidavit supporting the search warrant of the defendant’s.
residence also establishes probable cause to arrest the defendant for, among
other crimes, illegal drug trafficking. For example, detective Rivera’s

affidavit includes evidence that the defendant sold confidential sources

-12-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 13 of 18 PagelD 462

thousands of dollars of counterfeit oxycodone pills, which later tested
positive for fentanyl (see 8:1 8-mj-1157-T-AAS, Rivera Aff., pp. 12-2 1). The
affidavit also contains. evidence that the defendant “cooked,” i.e.,
manufactured, Fentanyl pills and sold powder fentanyl (Rivera Aff., pp. 18,
19). This information unquestionably states probable cause to arrest the
defendant, even if that was not the officer’s rationale for detaining the’
defendant or the officer believed probable cause was lacking. See United
States v. Clark, 559 F.2d 420, 425 (5" Cir, 1977) (“[T]he scope of the Fourth.
Amendment is not determined by the subjective conclusion of the law
enforcement officer,” but by an objective determination whether probable

cause was present.); see, e.g., United States v. Munoz, 957 F.2d 171 (5" Cir.

 

1992).

In Munoz, the appellant, and co-defendant Garcia, arrived at
Garcia’s residence while police officers were executing a search warrant. Id.
at 172. The officers did a pat-down of the men (during which they found a.
bag of cocaine and cash on Munoz), and had them wait in the kitchen during
the search. Id. Thereafter, the police arrested them, and Munoz moved to
suppress the seizure, arguing there was not probable cause to search or arrest

him. Id. The Fifth Circuit upheld the district court’s denial of the motion to

-13-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 14 of 18 PagelD 463

suppress, stating that “before the issuance of the [search] warrant [for
Garcia’s residence], the informant provided the police with ample information
to establish probable cause to arrest and search ... Munoz.” Id. at 172-73.

Analogously, in this case, the affidavit supporting the search
warrant similarly contained evidence from confidential sources establishing
that the defendant was engaging in, among other illegal conduct, drug.
trafficking. See id.; cf., Birchfield v. North Dakota, 136 S.Ct. 2160, 2181
(2016) (“In order to persuade a magistrate that there is probable cause for a
search warrant, the officer would typically recite the same facts that led the
officer to find that there was probable cause for arrest....”). Accordingly, the
defendant was lawfully detained because at that point law enforcement had
probable cause to arrest him.’ Therefore, the defendant’s contention that he
was unlawfully detained — which is the. sole basis for the motion to.
suppress — is meritless.

B. Finally, assuming arguendo that law enforcement

improperly detained the defendant (which it did not), there is no basis to

 

7Additionally, the fact that law enforcement completed the search of the residence
before arresting the defendant does not vitiate probable cause. See United States v. Clark,
559 F.2d 420, 425 (5" Cir. 1977) (“Of course, police officers are not required to ... arrest
at the exact moment probable cause arises.”).

-14-
Case 8:18-cr-00236-VMC-TGW ‘Document 152 Filed 05/03/19 Page 15 of 18 PagelD 464

suppress evidence seized from his residence, as it was obtained pursuant to
a valid search warrant.

The Supreme Court explained that “(suppression of
evidence...has always beén our last resort, not our first impulse,” and that the
“‘costly toll’ upon truth seeking and law enforcement objectives presents a
high obstacle for those urging [its] application.” Hudson v. Michigan, 547
U.S. 586, 591 (2006) (citation omitted). Consequently, whether suppression
is appropriate in a particular context is separate from the question whether the
Fourth Amendment was violated, Id. at 591-592.

| For example, “the independent ‘source doctrine” permits
“admission of evidence that has been discovered by means wholly
independent of any constitutional violation.” Nix v. Williams, 467 U.S. 431,
443 (1984). The court considers “‘whether, granting establishment of the
primary illegality, the evidence to which instant objection is made has been
come at by exploitation of that illegality or instead by means sufficiently
distinguishable to be purged of the primary taint.” Id. at 442 (citation

omitted). When the challenged evidence has an independent source,

 

*Pursuant to the independent source doctrine, information gained as a result of the
allegedly illegal conduct is excised to determine whether probable cause for the search or
seizure exists separate from that information. In this case, there was no information gained
from the alleged illegal conduct that was used to obtain the search warrant. In fact, the

-15-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 16 of 18 PagelD 465

exclusion of such evidence would improperly place the police in a worse
position than they would have been in absent any error or violation. Id. at
443, 445.

In this matter, law enforcement would have obtained the
evidence from the defendant’s residence, even assuming the truth of the
alleged misconduct. Thus, the purportedly unlawful detention occurred after
and, therefore, contributed no information to the issuance of, the search.
warrant, The alleged wrongdoing in this case is even more attenuated than
in atypical application of the independent source doctrine, thereby rendering
the motion to suppress this evidence frivolous. °

Significantly, the defendant does not dispute the validity of the
search warrant. Therefore, suppression of that evidence would add nothing
to the integrity of the criminal trial. Moreover, the defendant did not present
any legal authority, or cogent argument at the hearing, that suppressing the’
evidence seized from the residence pursuant to a valid search warrant is an
appropriate remedy. On the other hand, suppression would place the
Government in a worse position than they would have been absent the

purportedly illegal detention, which further establishes that suppression is

 

search warrant was obtained before the alleged illegal conduct occurred.

-16-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 17 of 18 PagelD 466

unwarranted in this circumstance. See Nix v. Williams, 467 U.S. at 443. In
sum, the evidence obtained pursuant to the search warrant is unrelated to the
alleged illegality, and, therefore, there is no cognizable basis for its
suppression.
IV,

Finally, the defendant argues that law enforcement violated Rule
41(f), F.R.Crim.P., because he did not receive a copy of the search warrant
when he requested it (Doc. 111, p. 5). This argument is baseless.

Rule 41(£)(1)(C) provides that

[t]he officer executing the warrant must give a

copy of the warrant and a receipt for the property

taken to the person from whom, or from whose

premises, the property was taken or leave a copy of

the warrant and receipt at the place where the

officer took the property.
(emphasis added). In this case, there is no evidence presented that this
paperwork was not left at the defendant’s residence. Therefore, the defendant
has not shown a basis for finding that law enforcement violated this rule, and

he certainly has not shown that suppression of evidence is an appropriate.

remedy for such a violation.

-17-
Case 8:18-cr-00236-VMC-TGW Document 152 Filed 05/03/19 Page 18 of 18 PagelD 467

V.

In sum, it is undisputed that law enforcement legally seized the
property from the defendant’s residence pursuant to a valid search warrant.
F urthermore, revandlens of whether the defendant was detained in the
feallicte vicinity of his residence during the search, law enforcement had
probable cause to arrest the defendant even before Dep. Schultheis stopped
him that day. Therefore, this motion is meritless. Accordingly, I recommend
that the defendant’s Motion to Suppress (Search of Home 10124 Nassau
Court and Person) (Doc. 111) be denied.

Respectfully submitted,

Rivage Se, Wille

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

DATED: MAY _, 2019
NOTICE TO PARTIES

A party has fourteen days from this date to file written objections
to the Report and Recommendation’s factual findings and legal conclusions.
A party’s failure to file written objections waives that party’s right to
challenge on appeal any unobjected-to factual finding or legal conclusion the
district judge adopts from the Report and Recommendation. 11" Cir. R. 3-1.

-18-
